Case 1:20-cr-00078-TFM-B Document 41 Filed 04/01/21 Page 1 of 4                    PageID #: 142




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )     CRIMINAL NO. 20-00078-TFM
                                         )
ALEX X. NEAL                             )
                                   ORDER
      This matter is before the Court on the United States motion for preliminary order of

 forfeiture. Based on the indictment and the defendant’s plea agreement, the motion is granted.

 It is therefore:

         ORDERED, ADJUDGED AND DECREED, that pursuant to 18 U.S.C. § 924(d), 21

 U.S.C. § 853(a)(1), 21 U.S.C. § 853(a)(2), 28 U.S.C. § 2461(c), and Fed. R. Crim. P. 32.2(b)(2),

 the interest of the defendant, Alex X. Neal, in the property identified as follows is hereby

 condemned and forfeited to the United States for disposition according to law:

         One Sig Saur, Model P290RS, 9mm Handgun, Serial Number 26C038797

         AND WHEREAS, by virtue of said guilty plea, plea agreement and factual resume, the

 United States is now entitled to, pending possible appeal herein, reduce the said property to its

 possession and notify any and all potential third parties who have or may have an interest in the

 forfeited property, pursuant to Title 21, United States Code, Section 853 and Fed. R. Crim. P.

 32.2(b):

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

            That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-described

  propertyis hereby forfeited to and vested in the United States of America for disposition in

  accordance with law, subject to the provisions of Title 21, United States Code, Section

  853(n).
Case 1:20-cr-00078-TFM-B Document 41 Filed 04/01/21 Page 2 of 4                           PageID #: 143




          The aforementioned property is authorized to be held by the United States Federal

  Bureau of Investigation or other authorized federal agency in their secure custody and

  controland to dispose of it in accordance with law.

          Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to determine

  themanner of publication of an order of forfeiture in a criminal case, the United States shall

  publishnotice of this Order on an official government internet site (www.forfeiture.gov) for

  at least 30

  consecutive days.

          In accordance with Section 853(n)(1)-(3), the notice shall accomplish at least
  the following:
          •        provide notice of the entry of this Order;
          •        declare the United States’ intent to dispose of the property in such
                   manner as the Attorney General may direct;

          •        explain that any person, other than the defendant, having or claiming
                   a legal interest in any of the above-described forfeited property must
                   file a petition with the Court within 60 days of the first date of
                   publication of notice (which date shall be set forth in the notice);
          •        provide the Clerk’s address for filing of the petition;
          •        explain that the petition shall be signed by the petitioner under penalty
                   of perjury; and
          •        explain that the petition shall set forth the nature and extent of the
                   petitioner’s right, title or interest in the forfeited property, the time
                   andcircumstances of the petitioners’ acquisition of the right, title, or
                   interest, and any additional facts supporting the petitioner’s claim and
                   the relief sought.
          •        Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must
                   also send notice to any person who reasonably appears to be a
                   potential claimant withstanding to contest the forfeiture in the
Case 1:20-cr-00078-TFM-B Document 41 Filed 04/01/21 Page 3 of 4                  PageID #: 144




              ancillary proceeding.

        •     Pursuant to Section 853(n)(1), the United States may also, to the extent

              practicable, provide direct written notice to any person known to have alleged

              an interest in the property that is the subject of this Order, as a substitute for

              published notice as to those persons so notified.

        •     After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

              and pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted

              prior to a hearing on a petition in accordance with the Federal Rules of Civil

              Procedure, upon showing that such discovery is necessary or desirable to

              resolve factual issues.

        •     The United States shall have clear title to the above-described firearm

              following the Court’s disposition of all third-party interests, or, if none,

              following the expiration of the periodprovided in Section 853(n)(2) for the

              filing of third-party petitions. Pursuant to Fed. R. Crim.

        •     P. 32.2(c)(2), if no third-party files a timely petition this Order becomes the

              final order of forfeiture, and the United States shall file a motion requesting

              that this Order become the final order of forfeiture.

        •     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of

              forfeiture shall become final as to the defendant at the time of sentencing and

              shall be made part of the sentence and judgment.

        •     The Court shall retain jurisdiction to enforce this Order, and to amend it as

              necessary, pursuant to Fed. R. Crim. P. 32.2(e).
Case 1:20-cr-00078-TFM-B Document 41 Filed 04/01/21 Page 4 of 4   PageID #: 145




      DONE and ORDERED this 1st day of April, 2021.


                                      /s/Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE
